Citation Nr: 1547274	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-14 484	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a bilateral eye disability (claimed as dry eyes).

3.  Entitlement to service connection for a right lower extremity disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) and from a September 2014 rating decision of the Hartford, Connecticut RO.  The record is now in the jurisdiction of the Columbia RO.  On the Veteran's April 2014 VA Form 9 (for the issues of service connection for high cholesterol, for a bilateral eye disability, and for a right lower extremity disability), he requested a videoconference hearing before the Board; however, in July 2015, he failed to report to his scheduled hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2015).

The issues of service connection for a right lower extremity disability, for hearing loss, and for hypertension are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  High cholesterol is not a disability for VA compensation purposes.

2.  A bilateral eye disability was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service (to include as due to his exposure to herbicide agents therein).



CONCLUSIONS OF LAW

1.  Service connection for high cholesterol is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Service connection for a bilateral eye disability, to include as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his service connection claims for high cholesterol and for a bilateral eye disability prior to their initial adjudication.  A March 2011 letter explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The Board finds that a medical opinion regarding the etiology of the claimed high cholesterol and bilateral eye disability is not necessary; high cholesterol is not a disability for VA compensation purposes, and absent any competent evidence suggesting a link between any of the Veteran's bilateral eye disabilities and his service (to include herbicide exposure therein), a medical nexus opinion is not warranted, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for high cholesterol and for a bilateral eye disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

High Cholesterol

VA has found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a current disability for VA compensation purposes.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability that may be compensated by VA, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the current case, the Board does not dispute that the Veteran has been assessed with high cholesterol, but having high cholesterol does not constitute a disability.  Accordingly, entitlement to service connection for high cholesterol must be denied.

Bilateral Eye Disability

The law provides that, if a Veteran was exposed to an herbicide agent during service, certain diseases (listed in 38 C.F.R. § 3.309(e)) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The Veteran contends that he is entitled to service connection for a bilateral eye disability (claimed as dry eyes) as a result of exposure to herbicides in Vietnam.  His service personnel records confirm that he served in the Republic of Vietnam.

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of disability in either eye.  At his August 1969 service separation examination, his eyes were evaluated as normal, and his vision was 20/20 bilaterally.  Post-service, an August 2009 VA optometry treatment report first noted his complaints of blurry near vision as well as tearing in both eyes, and he was assessed with blurred vision (distance and near) in both eyes as well as dry eye syndrome/tearing and Meibomian gland dysfunction in both eyes.  Subsequent VA treatment records noted his ongoing treatment for these conditions with prescription eye drops.

The Veteran served in Vietnam and therefore is presumed to have been exposed to herbicides therein.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  However, his current bilateral eye disabilities (dry eye syndrome/tearing and Meibomian gland dysfunction) are not diseases that are presumed service-connected when manifested in an herbicide-exposed Veteran; consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply to any of his bilateral eye disabilities.

The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  See Combee, 34 F.3d at 1042.  However, the record does not contain any competent evidence suggesting a link between any of the Veteran's bilateral eye disabilities and herbicide exposure, and accordingly the Board finds that a medical opinion to address such a link is not necessary, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon, 20 Vet. App. at 27, is not met.  Consequently, service connection for a bilateral eye disability as secondary to herbicide exposure is not warranted.  See 38 C.F.R. § 3.303(b).

The evidence shows that the Veteran has been treated for bilateral eye disabilities during the period of the current claim.  His service treatment records are silent for any bilateral eye disabilities, and there is no evidence that a bilateral eye disability was diagnosed until nearly 40 years following his discharge from active duty.  Consequently, service connection for a bilateral eye disability on the basis that such became manifest in service and persisted is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from a bilateral eye disability continuously since service.  See 38 C.F.R. § 3.303(b).

The Veteran is competent to describe any discernible symptoms of his bilateral eye disabilities without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinions regarding the etiology of such disabilities (relating such to his in-service herbicide exposure) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of a bilateral eye disability is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral eye disability.  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for high cholesterol is denied.

The appeal seeking service connection for a bilateral eye disability, to include as secondary to herbicide exposure, is denied.


REMAND

Right Lower Extremity Disability

The Veteran contends that he is entitled to service connection for a right lower extremity disability as a result of exposure to herbicides in Vietnam.  His service treatment records do not note any complaints, findings, diagnosis, or treatment of disability in the right lower extremity.  Post-service, a July 2009 VA treatment report noted his complaints of right lower extremity pain with tingling in the bottom of his right foot and swelling for the past five years; at that time, he reported that his private family practitioner (Dr. Jackson) had told him to wear support stockings for the swelling.  An August 2009 VA electromyography (EMG) report (located in Virtual VA) revealed distal peripheral neuropathy in both lower extremities.  A February 2012 private treatment report noted that he had obvious varicose veins in both his left and right legs.

There are no treatment reports currently of record from Dr. Jackson.  On remand, all available treatment reports from Dr. Jackson should be secured for the record.

Hearing Loss and Hypertension

In October 2014, the Veteran submitted a VA Form 21-0958 (Notice of Disagreement or NOD) expressing his disagreement with the denials of service connection for hearing loss and for hypertension in the AOJ's September 2014 rating decision.  While the RO has acknowledged receipt of the NOD (see January 2015 VA correspondence), a statement of the case (SOC) addressing these issues has not been issued, and the Board is therefore required to remand the matters for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in these matters only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his right lower extremity disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified (to specifically include from Dr. Jackson).  In addition, specifically secure complete copies of the clinical records of all updated (to the present) VA treatment and evaluation the Veteran has received for such disability since November 2014.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal for service connection for a right lower extremity disability.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

3.  If not already provided, the AOJ must issue a SOC addressing the issues of entitlement to service connection for hearing loss and entitlement to service connection for hypertension, and advise the Veteran and his representative of the period of time afforded for submission of a substantive appeal.  [Only if a timely substantive appeal is received should these issues be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


